Exhibit 10.2

EXECUTION COPY

RETIREMENT AND CONSULTING AGREEMENT

THIS RETIREMENT AND CONSULTING AGREEMENT (this “Agreement”) is effective as of
February 11, 2019 (the “Effective Date”), by and between Bristow Group Inc., a
Delaware corporation (the “Company”), and Jonathan E. Baliff (“Executive”).

RECITALS

WHEREAS, the Company and Executive are parties to that certain Employment
Agreement, dated as of September 12, 2010 (the “Employment Agreement”); and

WHEREAS, Executive and the Company have agreed that Executive will retire from
officer positions and separate from employment with the Company and its
affiliates and subsidiaries under certain terms herein set forth, and the
Company desires to retain Executive’s consulting services through the Consulting
Period (as defined below); and

WHEREAS, in consideration of the mutual promises contained herein, Executive
voluntarily enters into this Agreement upon the terms and conditions herein set
forth; and

WHEREAS, in consideration of the mutual promises contained herein, the Company
voluntarily enters into this Agreement upon the terms and conditions herein set
forth.

AGREEMENT

NOW, THEREFORE, intending to be legally bound and in consideration of the mutual
covenants and agreements hereinafter set forth, the Company and Executive agree
to the following terms and conditions:

1.    Employment as Officer. During the period beginning on the Effective Date
and ending on February 28, 2019 or such earlier termination of Executive’s
employment with the Company and its subsidiaries and affiliates (the
“Resignation Date”), Executive shall continue to serve as Chief Executive
Officer of the Company and will continue to receive his base salary and employee
benefits as in effect on the date of this Agreement.

2.    Retirement and Resignation from Officer and Director Positions. Effective
immediately upon the Resignation Date, Executive hereby resigns from his
position as Chief Executive Officer of the Company and any and all director,
manager and other officer (or equivalent) positions he holds with the Company
and its subsidiaries and affiliates. Executive agrees to take any and all
further acts necessary to accomplish these resignations.

3.    Payments and Benefits as a Result of Termination. Effective upon the
Resignation Date, Executive will become entitled to the following benefits,
subject to Executive’s execution on or after the Resignation Date and
non-revocation during the applicable revocation period (or in the event of
Executive’s death or disability, execution and non-revocation by the estate or
representative of Executive) of a release of claims (the “Release”) in the form
attached to this Agreement as Exhibit A (the “Release Conditions”):

(a)    Severance Payment. Executive shall receive a lump sum cash payment of
$1,442,000, less applicable tax withholdings, within seven (7) days following
satisfaction of the Release Conditions.



--------------------------------------------------------------------------------

(b)    Annual Bonus. Executive shall receive a lump sum cash payment (less
applicable tax withholdings) in satisfaction of the annual bonus with respect to
the Company’s fiscal year ending March 31, 2019, equal to the product obtained
by multiplying (a) $721,000 by (b) a fraction (i) the numerator of which is the
number of days from and including April 1, 2018 through the Resignation Date,
and (ii) the denominator of which is 365 (the “2019 Bonus”) within seven
(7) days following satisfaction of the Release Conditions.

(c)    Restricted Stock Units and Options.

(i)    All outstanding Company restricted stock units and options to purchase
shares of Company stock, in each case that were granted prior to June 12, 2017,
shall fully vest upon satisfaction of the Release Conditions.

(ii)    Subject to the Consulting Period (as defined below) not being terminated
by the Company for Cause (as defined in the Employment Agreement) or by
Executive without Good Reason (as defined below) and Executive’s compliance with
Section 8 of this Agreement, in each case through the applicable vesting dates:

(A)    options to purchase 43,503 shares of Company stock scheduled to vest on
June 5, 2019 shall vest on June 5, 2019;

(B)    options to purchase 102,190 shares of Company stock scheduled to vest on
June 12, 2019 shall vest on June 12, 2019;

(C)    74,502 Company restricted stock units scheduled to vest on June 12, 2020
shall vest on June 12, 2020; and

(D)    23,927 Company restricted stock units scheduled to vest on June 5, 2021
shall vest on June 5, 2021.

(iii)    Except as provided in the immediately preceding clauses (i) and (ii),
Executive shall forfeit all Company equity awards that are unvested as of the
Resignation Date.

(iv)    Executive shall have until the end of the applicable option term to
exercise any options to purchase shares of Company stock that are vested as of
the Resignation Date or that vest pursuant to the terms of this Agreement.

(d)    Performance Cash Awards. Upon satisfaction of the Release Conditions,
Executive shall vest in any unvested performance cash awards that were granted
prior to June 12, 2017, based on the achievement of target performance. All
other performance cash awards will be forfeited.

 

-2-



--------------------------------------------------------------------------------

(e)    COBRA Coverage. Subject to Executive’s timely COBRA election, the Company
shall reimburse Executive for up to thirty-six (36) months of the cost of COBRA
coverage for Executive, his spouse and his eligible dependents on the
Resignation Date based on the level of coverage that is in effect for Executive
and his eligible dependents as of the Resignation Date. The COBRA coverage
period will begin on the first (1st) of the month following the Resignation
Date.

(f)    Outplacement Benefits. The Company shall provide Executive with
outplacement services through a provider selected by Executive for a period of
up to twelve (12) months following the termination of the Consulting Period.
Executive must initiate the outplacement services and have the terms of the
outplacement services approved by the Company within sixty (60) days following
the termination of the Consulting Period.

(g)    Effect on Compensatory Arrangements and Duplication of Benefits.
Executive acknowledges that the payments and benefits to which he becomes
entitled pursuant to this Section 3 and Section 5 of this Agreement shall not be
considered in determining his benefits under any other plan, agreement, policy
or arrangement of the Company and its affiliates. The payments and benefits
provided under this Section 3 and Section 4 of this Agreement shall be in full
satisfaction of the obligations of the Company and its affiliates to Executive
under the Management Severance Benefits Plan for U.S. Employees, effective as of
June 4, 2014, as amended (the “Severance Plan”), the Employment Agreement,
Executive’s equity award agreements or any other plan, agreement, policy or
arrangement of the Company and its affiliates upon the Resignation Date, and in
no event shall the Executive be entitled to severance or other termination pay
or benefits beyond those specified in this Section 3.

(h)    The Company shall reimburse Executive for the reasonable, documented
attorneys’ fees he incurred in connection with the negotiation of the terms of
this Agreement, determined in accordance with such attorneys’ standard hourly
rates, subject to a cap of $20,000, within seven (7) days of his submitting an
invoice for such fees. All such fees must be submitted within ten (10) business
days following the Effective Date to be eligible for reimbursement pursuant to
this Section 3(h).

4.    Deferred Compensation Plan. Executive’s balance under the Bristow Group
Inc. Deferred Compensation Plan, as amended and restated effective as of
August 1, 2008 shall be paid to Executive on the first business day occurring on
or after the date that is six (6) months after the Resignation Date.

5.    Consulting Services.

(a)    Consulting Period. During the period beginning on the Resignation Date
and ending on June 30, 2019 or such earlier date determined pursuant to
Section 5(d) of this Agreement (the “Consulting Period”), Executive shall serve
as an independent contractor to the Company and shall perform consulting
services on behalf of the Company. During the Consulting Period, Executive will
make himself available to the Company for up to thirty-two (32) hours per month
and will perform such duties as reasonably requested by the Interim President,
Chief Executive Officer (the “CEO”), once a successor is named, or the Chairman
of the Board of Directors of the Company (the “Board”). Such duties are
anticipated to relate to CEO transition and certain business development
activities in the European hub; provided that Executive shall have no
policy-making duties or authorities during the Consulting Period.

 

-3-



--------------------------------------------------------------------------------

(b)    Consulting Fee. During the Consulting Period, Executive shall be
remunerated at the rate of $30,000 per month, payable in arrears in monthly
installments. If the Company terminates the Consulting Period without Cause or
the Executive terminates the Consulting Period without Good Reason prior to
June 30, 2019, Executive will be entitled to the monthly fee that Executive
would have been entitled to if the Consulting Period had continued through
June 30, 2019, which will be payable in arrears at the completion of each month
remaining in the Consulting Period.

(c)    Expenses. During the Consulting Period, Executive shall be eligible for
prompt reimbursement for business expenses reasonably incurred by Executive in
the performance of his services to the Company in accordance with the policies
of the Company in effect from time to time.

(d)    Termination of Consulting Period. Except as otherwise provided in
Section 5(b) of this Agreement and except for the payment of any consulting fees
in respect of services provided prior to the termination date, the Consulting
Period shall terminate and each party’s obligation to the other under this
Section 5 shall cease upon the termination of Executive’s services by the
Company or Executive for any reason.

(e)    Independent Contractor. Executive understands that Executive’s
relationship with the Company shall be that of an independent contractor and
Executive shall not be considered an employee of the Company for tax purposes or
for any other purposes whatsoever. Executive specifically understands and agrees
that Executive will not be entitled to, nor be eligible to participate in, any
benefits or privileges offered or given by the Company or any of its affiliates
to their respective employees as a result of the relationship established by
this consulting arrangement. Executive agrees that during the Consulting Period
Executive will not be an agent of the Company or any of its affiliates, and that
Executive will have no authority, implied or actual, to act on behalf of the
Company or any of its affiliates or to enter into any agreement that would bind
either the Company or any of its affiliates.

(f)    Federal, State, and Local Taxes. Federal, state, and local income tax and
payroll tax of any kind shall not be withheld or paid by the Company on
Executive’s behalf. Executive understands that Executive is responsible to pay
income taxes according to law. Executive further understands that Executive may
be liable for self-employment (social security) tax to be paid by Executive
according to law.

(g)    Good Reason. “Good Reason” shall mean, in the absence of Executive’s
consent, (i) a material failure by the Company to comply with any of the
material provisions set forth in Sections 3 – 5 of this Agreement, other than
(A) an isolated, insubstantial or inadvertent failure not occurring in bad faith
and which is remedied by the Company promptly after receipt of notice thereof
given by Executive, or (B) to the extent necessary to avoid the imposition of
any additional tax under Code Section 409A, (ii) the relocation of Executive’s
job to a location more than fifty (50) miles from the location on the Effective
Date that creates an unreasonable and material burden on Executive or
Executive’s spouse and children (if any), or (iii) any action

 

-4-



--------------------------------------------------------------------------------

or inaction by any member of the Board, the Chief Executive Officer or the
President, in connection with the business of the Company, which (A) causes
Executive to be named as a party in a Proceeding for which the Company does not
provide Director’s and Officer’s Insurance coverage for Executive or
indemnification of Executive pursuant to the Certificate of Incorporation and
Bylaws of the Company, or (B) requires or could reasonably be expected to
require Executive to commit in connection with the discharge of Executive’s
duties to the Company (1) malfeasance, fraud, or dishonesty, or (2) a willful
and material violation of Company policies or U.S. laws and regulations
(including SEC rules and regulations) or accounting and auditing rules and
regulations generally known as U.S. generally accepted accounting principles and
U.S. generally accepted auditing standards, or (3) any conduct that could
reasonably be expected to result in an indictment or formal charge under the
laws of the United States or any political subdivision thereof for a felony or a
misdemeanor involving moral turpitude.

6.    Release. If Executive has not delivered to the Company an irrevocable
Release executed by or on behalf of Executive on or before the thirtieth
(30th) day after the Resignation Date, Executive shall have no rights to the
payments and benefits set forth in Sections 3(a) – 3(f) hereof.

7.    No Change of Control. Executive acknowledges and agrees that there are no
pending transactions that would constitute a “Change of Control” or similar term
under any Company benefit plans or agreements that are applicable to Executive
as of the Effective Date, including but not limited to: the Severance Plan, the
Employment Agreement and Executive’s equity award agreements.

8.    Covenants. Executive recognizes that the Company’s willingness to enter
into this Agreement is based in material part on Executive’s agreement to the
provisions of this Section 8 and that Executive’s breach of the provisions of
this Section 8 could materially damage the Company.

(a)    Confidential Information. The Company will provide and has provided its
confidential and trade secret information to Executive, and Executive agrees to
hold in a fiduciary capacity for the benefit of the Company and any entity
controlled by, controlling or under common control with the Company (the
“Affiliated Group”), all Confidential Information (as defined below). Executive
shall not communicate, divulge or disseminate Confidential Information at any
time during or after Executive’s employment with the Company and the Affiliated
Group, except with the prior written consent of the Company, or as otherwise
required by law or legal process or governmental inquiry or as such disclosure
or use may be required in the course of Executive performing Executive’s duties
and responsibilities as an employee, director or consultant. Notwithstanding the
foregoing provisions, if Executive is required to disclose any such confidential
or proprietary information pursuant to applicable law or governmental inquiry or
a subpoena or court order, Executive shall promptly notify the Company in
writing of any such requirement so that the Company or the appropriate member of
the Company and the Affiliated Group may seek an appropriate protective order or
other appropriate remedy. Executive shall reasonably cooperate with the Company
and the Affiliated Group to obtain such a protective order or other remedy. If
such order or other remedy is not obtained prior to the time Executive is
required to make the disclosure, then unless the Company waives

 

-5-



--------------------------------------------------------------------------------

compliance with the provisions hereof, Executive shall disclose only that
portion of the confidential or proprietary information which Executive is
advised by counsel in writing (either Executive’s or the Company’s) that
Executive is legally required to so disclose. Upon Executive’s termination of
employment with the Company and the Affiliated Group for any reason and the
termination of the Consulting Period, Executive shall promptly return to the
Company all records, files, memoranda, correspondence, notebooks, notes,
reports, customer lists, drawings, plans, documents, and other documents and the
like relating to the business of the Company and the Affiliated Group or
containing any trade secrets relating to the Company and the Affiliated Group or
that Executive uses, prepares or comes into contact with during the course of
Executive’s employment with the Company and the Affiliated Group, and all keys,
credit cards and passes, and such materials shall remain the sole property of
the Company and/or the Affiliated Group, as applicable. For purposes of this
Agreement, “Confidential Information” shall mean any and all secret or
confidential information, knowledge or data relating to the Company and the
Affiliated Group and their businesses (including, without limitation, any
proprietary and not publicly available information concerning any processes,
methods, trade secrets, research or secret data, costs, names of users or
purchasers of their respective products or services, business methods, operating
procedures or programs or methods of promotion and sale) that Executive obtains
during Executive’s employment by the Company and the Affiliated Group that is
not public knowledge.

(b)    Work Product and Inventions. The Company and/or its nominees or assigns
shall own all right, title and interest in and to the Developments (as defined
below), whether or not patentable, reduced to practice or registrable under
patent, copyright, trademark or other intellectual property law anywhere in the
world, made, authored, discovered, reduced to practice, conceived, created,
developed or otherwise obtained by Executive (alone or jointly with others)
during Executive’s employment with the Company and the Affiliated Group, and
arising from or relating to such employment or the business of the Company or of
other member of the Affiliated Group (whether during business hours or
otherwise, and whether on the premises of using the facilities or materials of
the Company or of other members of the Affiliated Group or otherwise). Executive
shall promptly and fully disclose to the Company and to no one else all
Developments and hereby assigns to the Company without further compensation all
right, title and interest Executive has or may have in any Developments, and all
patents, copyrights, or other intellectual property rights relating thereto, and
agrees that Executive has not acquired and shall not acquire any rights during
the course of Executive’s employment with the Affiliated Group or thereafter
with respect to any Developments. For purposes of this Agreement, “Developments”
shall mean any and all inventions, ideas, trade secrets, technology, devices,
discoveries, improvements, processes, developments, designs, know-how, show-how,
data, computer programs, algorithms, formulae, works of authorship, works
modifications, trademarks, trade names, documentation, techniques, designs,
methods, trade secrets, technical specifications, technical data, concepts,
expressions, patents, patent rights, copyrights, moral rights, and all other
intellectual property rights or other developments whatsoever.

(c)    Non-Solicitation of Affiliated Group Employees. Executive shall not, at
any time during the Restricted Period (as defined below), other than in the
ordinary exercise of Executive’s duties while employed by the Company, without
the prior written consent of the Company, directly or indirectly, solicit,
recruit, or employ (whether as an employee, officer, agent, consultant or
independent contractor) any person who is or was at any time during the

 

-6-



--------------------------------------------------------------------------------

previous twelve (12) months, an employee, representative, officer or director of
the Company or any member of the Affiliated Group. Further, during the
Restricted Period, Executive shall not take any action that could reasonably be
expected to have the effect of directly encouraging or inducing any person to
cease their relationship with the Company or any member of the Affiliated Group
for any reason. A general employment advertisement by an entity of which
Executive is a part will not constitute solicitation or recruitment.

(d)    Non-Competition. In consideration of the Company’s promise to provide
Executive with the confidential and trade secret information of the Company,
Executive agrees as follows:

(i)    Areas Other Than Louisiana. Except with respect to competition in the
State of Louisiana, or with respect to competition in or above the waters off
the State of Louisiana in the areas specified in subparagraph (B) of
Section 8(d)(ii) of this Agreement, during the Restricted Period, Executive
shall not, either directly or indirectly, compete with the business of the
Company anywhere in the world where the Company or any member of the Affiliated
Group conducts business by (A) becoming an officer, agent, employee, partner or
director of any other corporation, partnership or other entity, or otherwise
render services to or assist or hold an interest (except as a less than two
(2)-percent shareholder of a publicly traded corporation or as a less than five
(5)-percent shareholder of a corporation that is not publicly traded) in any
Competitive Business (as defined below), or (B) soliciting, servicing or
accepting the business of (1) any active customer of the Company or any member
of the Affiliated Group or (2) any person or entity who is or was at any time
during the previous twelve (12) months a customer of the Company or any member
of the Affiliated Group; provided that such business is competitive with any
significant business of the Company or any member of the Affiliated Group.

(ii)    Louisiana. With respect to competition in the State of Louisiana, or
with respect to competition in or above the waters specified in subparagraph
(B) of this Section 8(d)(ii):

(A)    Executive, during the Restricted Period, agrees to refrain from carrying
on or engaging in a business similar to the business of the Company or any
member of the Affiliated Group, or from soliciting customers of the business of
the Company or any member of the Affiliated Group, within the Parishes of
Lafayette, Vermillion, Cameron, Iberia, St. Mary, Plaquemines, Terrebonne,
Lafourche, St. Bernard, Orleans, Calcasieu and Jefferson in the State of
Louisiana, so long as the Company or any member of the Affiliated Group carries
on a like business therein during the Restricted Period; and

(B)    Executive, during the Restricted Period, agrees to refrain from carrying
on or engaging in a business similar to the business of the Company or any
member of the Affiliated Group or from soliciting customers of the business of
the Company or any member of the Affiliated Group in or above the waters of the
Gulf of Mexico adjacent to the Parishes of Lafayette, Vermillion, Cameron,
Iberia, St. Mary, Plaquemines, Terrebonne, Lafourche, St. Bernard,

 

-7-



--------------------------------------------------------------------------------

Orleans, Calcasieu and Jefferson in the State of Louisiana, so long as the
Company or any member of the Affiliated Group carries on a like business therein
during the Restricted Period.

(C)    All non-capitalized terms in subparagraphs (A) and (B) of this
Section 8(d)(ii) are intended to and shall have the same meanings that those
terms (to the extent they appear therein) have in La. R.S. 23:921.C. Subject to
and only to the extent not inconsistent with the foregoing sentence, the parties
understand the following phrases to have the following meanings:

(1)    The phrase “carrying on or engaging in a business similar to the business
of the Company or any member of the Affiliated Group” includes engaging, as
principal, agent, trustee or through the agency of any corporation, partnership,
association or agent or agency, in any business that conducts an offshore oil
and gas helicopter service business in competition with the Company or any
member of the Affiliated Group or being the owner (except as a less than two
(2)-percent shareholder of a publicly traded corporation or as a less than five
(5)-percent shareholder of a corporation that is not publicly traded) of any
interest in any corporation or other entity, or an officer, director or employee
of any corporation or other entity (other than the Company or any member of the
Affiliated Group), or a member or employee or any partnership, or an owner or
employee of any other business that conducts an offshore oil and gas helicopter
service business in competition with the Company or any member of the Affiliated
Group. Moreover, the term also includes: (I) directly or indirectly inducing any
current customers of the Company or any member of the Affiliated Group to
patronize any offshore oil and gas helicopter service business in competition
with the Company or any member of the Affiliated Group; (II) canvassing,
soliciting or accepting any offshore oil and gas helicopter service business of
the type conducted by the Company or any member of the Affiliated Group;
(III) directly or indirectly requesting or advising any current customers of the
Company or any member of the Affiliated Group to withdraw, curtail or cancel
such customer’s offshore oil and gas helicopter service business with the
Company or any member of the Affiliated Group; or (IV) directly or indirectly
disclosing to any other person, firm, corporation or entity, the names and
addresses of any of the current customers of the Company or any member of the
Affiliated Group. In addition, the term includes, directly or indirectly,
through any person, firm, association, corporation or other entity with which
Executive is now or may hereafter become associated, causing or inducing any
present employee of the Company or any of its subsidiaries to leave the employ
of the Company or any of its subsidiaries to accept employment with Executive or
with such person, firm association, corporation or other entity.

 

-8-



--------------------------------------------------------------------------------

(2)    The phrase “a similar business to the business of the Company or any
member of the Affiliated Group” means an offshore oil and gas helicopter service
business.

(3)    The phrase “carries on a like business” includes, without limitation,
actions taken by or through a wholly-owned subsidiary or other affiliated
corporation or entity.

(D)    Notwithstanding any other provision of this Agreement, Section 8(d)(ii)
of this Agreement shall not apply with respect to any geographic area outside of
the geographic territory expressly set forth in this Section 8(d)(ii).

(iii)    For purposes of this Agreement, “Competitive Business” shall mean any
person or entity (including any joint venture, partnership, firm, corporation,
or limited liability company) that engages in any principal or significant
business of the Company or any member of the Affiliated Group as of the
Resignation Date (or any material or significant business that is or was
actively pursued as of the Resignation Date that the Company or any member of
the Affiliated Group enters into during the Restricted Period).

(e)    Restricted Period. For purposes of this Agreement, “Restricted Period”
shall mean the period beginning on the Effective Date and ending on the date
that is twenty-four (24) months following the Resignation Date.

(f)    Non-Disparagement. Executive agrees to refrain from any disparaging
comments about the Company or any of its affiliates (including any current or
former officer, director or employee of the Company). The Company agrees that it
will instruct its current officers, members of its Board and executive-level
employees not to make any oral or written negative, disparaging or adverse
statements or representations of or concerning Executive, his performance at the
Company or professional reputation to third parties. Nothing in this
Section 8(f) shall (i) apply to or restrict the disclosure of truthful
information by either party to any state or federal law enforcement agency if
legally required (whether by oral questions, interrogatories, requests for
information or documents, subpoena, civil investigative demand or similar
process), (ii) prohibit Executive’s exercise of any legally protected
whistleblower rights (including pursuant to Rule 21F under the Securities
Exchange Act of 1934), or (iii) prevent the Company from issuing any press
releases or public filings announcing Executive’s retirement as contemplated
under this Agreement and his replacement with a new Chief Executive Officer, and
any announcements regarding strategies of the Company that could reasonably be
viewed as a departure from strategies previously supported by Executive. For the
avoidance of doubt, neither party will be in breach of the covenants contained
in this Section 8(f) solely by reason of testimony which is compelled by process
of law.

(g)    Assistance. Executive agrees that during and after Executive’s employment
by the Company, upon request by the Company, Executive will assist the Company
and the Affiliated Group in the defense of any claims, or potential claims that
may be made or threatened to be made against the Company and/or any member of
the Affiliated Group in any action, suit or proceeding, whether civil, criminal,
administrative, investigative or otherwise (a

 

-9-



--------------------------------------------------------------------------------

“Proceeding”), and will assist the Company and the Affiliated Group in the
prosecution of any claims that may be made by the Company and/or any member of
the Affiliated Group in any Proceeding, to the extent that such claims may
relate to Executive’s employment or the period of Executive’s employment by the
Company. Executive agrees, unless precluded by law, to promptly inform the
Company if Executive is asked to participate (or otherwise become involved) in
any Proceeding involving such claims or potential claims. Executive also agrees,
unless precluded by law, to promptly inform the Company if Executive is asked to
assist in any investigation (whether governmental or otherwise) of the Company
and/or any member of the Affiliated Group (or their actions), regardless of
whether a lawsuit has then been filed against the Company and/or any member of
the Affiliated Group with respect to such investigation. Executive agrees to
fully and completely cooperate with any investigations conducted by or on behalf
of the Company and for any member of the Affiliated Group from time to time. The
Company agrees to reimburse Executive for all of Executive’s reasonable
out-of-pocket expenses associated with such assistance, including travel
expenses and any attorneys’ fees, and shall pay a reasonable per diem fee for
Executive’s service. In addition, Executive agrees to provide such services as
are reasonably requested by the Company to assist any successor to Executive in
the transition of duties and responsibilities to such successor. Any services or
assistance contemplated in this Section 8(g) shall be at mutually agreed to and
convenient times.

(h)    Remedies. Executive acknowledges and agrees that the terms of this
Section 8: (i) are reasonable in geographic and temporal scope, (ii) are
necessary to protect legitimate proprietary and business interests of the
Company in, inter alia, near permanent customer relationships and Confidential
Information. Executive further acknowledges and agrees that (x) Executive’s
breach of the provisions of this Section 8 will cause the Company irreparable
harm, which cannot be adequately compensated by money damages, and (y) if the
Company elects to prevent Executive from breaching such provisions by obtaining
an injunction against Executive, there is a reasonable probability of the
Company’s eventual success on the merits. Executive consents and agrees that if
Executive commits any such breach or threatens to commit any breach, the Company
shall be entitled to temporary and permanent injunctive relief from a court of
competent jurisdiction, in addition to, and not in lieu of, such other remedies
as may be available to the Company for such breach, including the recovery of
money damages. If any of the provisions of this Section 8 are determined to be
wholly or partially unenforceable, Executive hereby agrees that this Agreement
or any provision hereof may be reformed so that it is enforceable to the maximum
extent permitted by law. If any of the provisions of this Section 8 are
determined to be wholly or partially unenforceable in any jurisdiction, such
determination shall not be a bar to or in any way diminish the Company’s right
to enforce any such covenant in any other jurisdiction.

9.    Termination for Cause; Without Good Reason. In the event of Executive’s
termination of employment with the Company by the Company for Cause or by
Executive without Good Reason prior to the Resignation Date, this Agreement
shall be null and void and Executive’s rights upon such termination of
employment shall be governed by any plans and agreements applicable to
Executive.

 

-10-



--------------------------------------------------------------------------------

10.    Miscellaneous.

(a)    Dispute Resolution. In the event of any dispute or controversy relating
to or arising under this Agreement, including any challenges to the validity
hereof, the parties hereto mutually consent to the exclusive jurisdiction of the
state courts in the State of Texas and of the federal courts within Texas. In
the event any of the provisions of this Agreement or the application of any such
provisions to the parties hereto with respect to their obligations, shall be
held by a court of competent jurisdiction to be contrary to the laws of the
State of Texas or federal law, the remaining provisions of this Agreement shall
remain in force and effect. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW, THE
PARTIES HERETO KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVE ANY RIGHT TO
TRIAL BY JURY THAT SUCH PARTY MAY HAVE IN ANY ACTION OR PROCEEDING, IN LAW OR IN
EQUITY, IN CONNECTION WITH THIS AGREEMENT. Executive acknowledges that by
agreeing to this provision, he knowingly and voluntarily waives any right he may
have to a jury trial based on any claims he has, had, or may have against the
Company, including any right to a jury trial under any local, municipal, state
or federal law including, without limitation, claims under Title VII of the
Civil Rights Act of 1964, the Americans With Disabilities Act of 1990, the Age
Discrimination In Employment Act of 1967, the Older Workers Benefit Protection
Act, the Texas Commission on Human Rights Act, claims of harassment,
discrimination or wrongful termination, and any other statutory or common law
claims.

(b)    Governing Law. This Agreement is entered into under, and shall be
governed, interpreted and enforced for all purposes by, the laws of the State of
Texas, without regard to conflicts of laws principles thereof.

(c)    Entire Agreement. Except as specifically set forth herein, this Agreement
contains the entire agreement and understanding between the parties hereto and
supersedes the Employment Agreement (except to the extent the Employment
Agreement is specifically incorporated herein by reference) and any other prior
or contemporaneous written or oral agreements, representations and warranties
between them respecting the subject matter hereof.

(d)    Amendment. This Agreement may be amended only by a writing signed by
Executive and by a duly authorized representative of the Company.

(e)    Tax Withholding; Right of Offset. The Company may withhold and deduct
from any benefits and payments made or to be made pursuant to this Agreement
(i) all federal, state, local and other taxes as may be required pursuant to any
law or governmental regulation or ruling, and (ii) all other normal deductions
made with respect to the Company’s employees generally.

(f)    Assignability. The Company shall have the right to assign this Agreement
and its rights hereunder, in whole or in part. Executive shall not have any
right to pledge, hypothecate, anticipate, or in any way create a lien upon any
amounts provided under this Agreement, and no payments or benefits due hereunder
shall be assignable in anticipation of payment either by voluntary or
involuntary acts or by operation of law.

 

-11-



--------------------------------------------------------------------------------

(g)    Severability. It is the desire of the parties hereto that this Agreement
(including the provisions of the Employment Agreement and other arrangements
incorporated by reference herein) be enforced to the maximum extent permitted by
law, and should any provision contained herein be held unenforceable by a court
of competent jurisdiction, the parties hereby agree and consent that such
provision shall be reformed to create a valid and enforceable provision to the
maximum extent permitted by law; provided, however, if such provision cannot be
reformed, it shall be deemed ineffective and deleted herefrom without affecting
any other provision of this Agreement. This Agreement should be construed by
limiting and reducing it only to the minimum extent necessary to be enforceable
under then-applicable law.

(h)    Construction. The headings and captions of this Agreement are provided
for convenience only and are intended to have no effect in construing or
interpreting this Agreement. The language in all parts of this Agreement shall
be in all cases construed according to its fair meaning and not strictly for or
against the Company or Executive.

(i)    Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original, and all of which together will
constitute one document.

(j)    Nonwaiver. No failure or neglect of either party hereto in any instance
to exercise any right, power or privilege hereunder or under law shall
constitute a waiver of any other right, power or privilege or of the same right,
power or privilege in any other instance. All waivers by either party hereto
must be contained in a written instrument signed by the party to be charged and,
in the case of the Company, by an officer of the Company (other than Executive)
or other person duly authorized by the Company.

(k)    Notices. Any notice, request, consent or approval required or permitted
to be given under this Agreement or pursuant to law shall be sufficient if in
writing, and if and when sent by certified or registered mail, with postage
prepaid, to Executive’s residence (as noted in the Company’s records), or to the
Company’s principal office, as the case may be.

(l)    Section 409A.

(i)    Interpretation. Each payment under this Agreement is intended to be
(1) exempt from Section 409A of the Code, the regulations and other binding
guidance promulgated thereunder (“Section 409A”), including, but not limited to,
by compliance with the short-term deferral exemption as specified in Treas. Reg.
§ 1.409A-1(b)(4), or (2) compliant with Section 409A, and the provisions of this
Agreement will be administered, interpreted and construed accordingly.

(ii)    Separation from Service. Executive shall be considered to have incurred
a “separation from service” with the Company and its affiliates within the
meaning of Treas. Reg. § 1.409A-1(h)(1)(ii) as of the Resignation Date. As of
the Resignation Date, the parties anticipate that the level of Executive’s
services to the Company and its affiliates will permanently decrease and will
not exceed twenty percent (20%) of the average level of bona fide services
performed by Executive during Executive’s employment with the Company during the
thirty-six (36)-month period

 

-12-



--------------------------------------------------------------------------------

immediately preceding the Resignation Date. Furthermore, on and after the
Resignation Date, Executive shall have no policy-making duties or authorities
for or on behalf of the Company and its affiliates.

(iii)    Specified Employee. Notwithstanding any other provision in this
Agreement to the contrary, on the date of Executive’s “separation from service”
within the meaning of Section 409A, if Executive is a “specified employee” (as
defined in Section 409A), then payments and benefits payable under this
Agreement due to a “separation from service” within the meaning of Section 409A
that are deferred compensation subject to (and not otherwise exempt from)
Section 409A that would otherwise be paid or provided during the six (6)-month
period commencing on the date of Executive’s “separation from service” within
the meaning of Section 409A, shall be deferred until the first business day
after the date that is six (6) months following Executive’s “separation from
service” within the meaning of Section 409A.

(iv)    Reimbursements. All expenses eligible for reimbursement under any plan,
policy or agreement with Executive shall be paid to Executive promptly, but in
any event by no later than December 31st of the calendar year following the
calendar year in which such expenses were incurred. Furthermore, the expenses
incurred by Executive in any calendar year that are eligible for reimbursement
shall not affect the expenses incurred by Executive in any other calendar year
that are eligible for reimbursement, and Executive’s right to receive any
reimbursement shall not be subject to liquidation or exchange for any other
benefit.

(v)    Separate Payments, etc.. For purposes of Section 409A, Executive’s right
to receive any installment payments pursuant to this Agreement shall be treated
as a right to receive a series of separate and distinct payments. In no event
may Executive, directly or indirectly, designate the calendar year of any
payment to be made under this Agreement that is considered nonqualified deferred
compensation.

(m)    No Duty to Mitigate. In no event shall Executive be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to Executive under any of the provisions of this Agreement and such
amounts shall not be reduced whether or not Executive obtains other employment.

[Execution Page Follows]

 

-13-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date set forth below, but effective as of the Effective Date.

 

COMPANY       By:  

/s/ Mary I. Wersebe

       Date: February 11, 2019    Name:   Mary I. Wersebe       Title:   Vice
President       EXECUTIVE      

/s/ Jonathan E. Baliff

       Date: February 11, 2019    Jonathan E. Baliff      

[Execution Page to Retirement and Consulting Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE

Pursuant to the terms of the Retirement and Consulting Agreement effective as of
February 11, 2019, between Bristow Group Inc. (the “Company”) and me (the
“Agreement”), and in consideration of the payments made to me and other benefits
to be received by me pursuant thereto, I, JONATHAN E. BALIFF, do freely and
voluntarily enter into this RELEASE (the “Release”), which shall become
effective and binding on the eighth day following my signing this Release as
provided herein (the “Waiver Effective Date”). It is my intent to be legally
bound, according to the terms set forth below.

In exchange for the rights and benefits provided to me pursuant to Section 3 of
the Agreement, I hereby agree and state as follows:

1.    I, individually and on behalf of my heirs, personal representatives,
successors, and assigns, release, waive, and discharge the Company, its
predecessors, successors, parents, subsidiaries, merged entities, operating
units, affiliates, divisions, insurers, administrators, trustees, and the
agents, representatives, officers, directors, shareholders, employees and
attorneys of each of the foregoing (hereinafter “Released Parties”), from all
claims, debts, liabilities, demands, obligations, promises, acts, agreements,
costs, expenses, damages, actions, and causes of action, whether in law or in
equity, whether known or unknown, suspected or unsuspected, arising from my
employment and termination from employment with the Company, including but not
limited to any and all claims pursuant to Title VII of the Civil Rights Act of
1964, as amended by the Civil Rights Act of 1991 (42 U.S.C. § 2000e, et seq.),
which prohibits discrimination in employment based on race, color, national
origin, religion or sex; the Civil Rights Act of 1866 (42 U.S.C. §§ 1981, 1983
and 1985), which prohibits violations of civil rights; the Age Discrimination in
Employment Act of 1967, as amended, and as further amended by the Older Workers
Benefit Protection Act (29 U.S.C. § 621, et seq.), which prohibits age
discrimination in employment; the Employee Retirement Income Security Act of
1974, as amended (29 U.S.C. § 1001, et seq. ), which protects certain employee
benefits; the Americans with Disabilities Act of 1990, as amended (42 U.S.C.
§ 12101, et seq.), which prohibits discrimination against the disabled; the
Family and Medical Leave Act of 1993 (29 U.S.C. § 2601, et seq.), which provides
medical and family leave; the Fair Labor Standards Act (29 U.S.C. § 201, et
seq.), including the wage and hour laws relating to payment of wages; and all
other federal, state and local laws and regulations prohibiting employment
discrimination. This Release also includes, but is not limited to, a release of
any claims for breach of contract, mental pain, suffering and anguish, emotional
upset, impairment of economic opportunities, unlawful interference with
employment rights, defamation, intentional or negligent infliction of emotional
distress, fraud, wrongful termination, wrongful discharge in violation of public
policy, breach of any express or implied covenant of good faith and fair
dealing, that the Company has dealt with me unfairly or in bad faith, and all
other common law contract and tort claims.

Notwithstanding the foregoing, I am not waiving any rights or claims under the
Agreement or that may arise after this Release is signed by me. Moreover, this
Release does not apply to any claims or rights which, by operation of law,
cannot be waived, including the right to file an administrative charge or
participate in an administrative investigation or proceeding;

 

A-1



--------------------------------------------------------------------------------

however, by signing this Release I disclaim and waive any right to share or
participate in any monetary award resulting from the prosecution of such charge
or investigation or proceeding. Nothing in this Release shall affect in any way
my rights of indemnification and directors and officers liability insurance
coverage provided to me pursuant to the Company’s by-laws and/or pursuant to any
other agreements or policies in effect prior to the effective date of my
termination of employment or service to the Company, which shall continue in
full force and effect, in accordance with their terms, following the Waiver
Effective Date.

2.    I forever waive and relinquish any right or claim to reinstatement to
active employment or service with the Company, its affiliates, subsidiaries,
divisions, parent, and successors. I further acknowledge that the Company has no
obligation to rehire or return me to active duty or service at any time in the
future.

3.    I acknowledge that all agreements applicable to my employment respecting
non-competition, non-solicitation, non-recruitment, and the confidential or
proprietary information of the Company shall continue in full force and effect
as described in the Agreement.

4.    I hereby acknowledge and affirm as follows:

(a)    I have been advised to consult with an attorney prior to signing this
Release.

(b)    I have been extended a period of 21 days in which to consider this
Release.

(c)    I understand that for a period of seven days following my execution of
this Release, I may revoke the Release by notifying the Company, in writing, of
my desire to do so. I understand that after the seven-day period has elapsed and
I have not revoked this Release, it shall then become effective and enforceable.

(d)    I acknowledge that I have received payment for all wages and other
compensation due at the time of my employment and service termination, including
any reimbursement for any and all business related expenses.

(e)    I certify that I have returned all property of the Company, including but
not limited to, keys, credit and fuel cards, files, lists, and documents of all
kinds regardless of the medium in which they are maintained.

(f)    I have carefully read the contents of this Release and I understand its
contents. I am executing this Release voluntarily, knowingly, and without any
duress or coercion.

5.    I acknowledge that this Release shall not be construed as an admission by
any of the Released Parties of any liability whatsoever, or as an admission by
any of the Released Parties of any violation of my rights or of any other
person, or any violation of any order, law, statute, duty or contract.

 

A-2



--------------------------------------------------------------------------------

6.    In the event that any provision of this Release should be held void,
voidable, or unenforceable, the remaining portions shall remain in full force
and effect.

7.    I hereby declare that this Release and the Agreement constitute the entire
and final settlement between me and the Company, superseding any and all prior
agreements, and that the Company has not made any promise or offered any other
agreement, except those expressed in this Release and the Agreement, to induce
or persuade me to enter into this Release.

8.    I understand that in order to be effective this Release must be executed
by me, without subsequent revocation, and delivered to the Company such that the
Waiver Effective Date occurs on or before the date that is thirty (30) days
after the Resignation Date, as prescribed in the Agreement.

IN WITNESS WHEREOF, I have signed this Release on the          day of
            , 2019.

 

 

Jonathan E. Baliff

 

A-3